FULMER, Judge.
The defendant contends, and the state agrees, that the written sentence, which correctly designated the defendant as a habitual offender on the felony convictions for which he was being sentenced, erroneously included a habitual offender designation on the misdemeanor conviction.
Reversed and remanded with directions to correct the scrivener’s error by deleting the habitual offender designation on the defendant’s sentence for the misdemeanor of resisting a merchant in violation of section 812.015(6), Florida Statutes (1991).
HALL, A.C.J., and BLUE, J., concur.